Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
GULFPORT DIVISION

2ovithern

IN RE: EX PARTE APPLICATION OF )
LAURA ZUNIGA CACERES, BERTHA )
ZUNIGA CACERES, AND SALVADOR )
ZUNIGA CACERES FOR ASSISTANCE )
BEFORE A FOREIGN TRIBUNAL )

)

 

 

 

SOUTHERN DISTRICT OF MISSISSIPPI
F

BY

 

JUL 17 2019

 

    

 

ARTHUR JOHNSTON
DEPUTY

 

 

case no. | \AMC 405 L6- Ri

 

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF EX PARTE
APPLICATION OF LAURA ZUNIGA CACERES, BERTHA ZUNIGA CACERES,
AND SALVADOR ZUNIGA CACERES FOR DISCOVERY FOR USE IN A FOREIGN

TRIBUNAL PURSUANT TO 28 U.S.C. § 1782

 

Amelia S. McGowan, MSB# 103610 OF COUNSEL:

MISSISSIPPI CENTER FOR JUSTICE Leo P. Cunningham, Pro Hac Vice Forthcoming
5 Old River Place, Suite 203 (39202) Ralitza S. Dineva, Pro Hac Vice Forthcoming
P.O. Box 1023 Sean P. Killeen, Pro Hac Vice Forthcoming
Jackson, Mississippi 39215 WILSON SONSINI GOODRICH & ROSATI
Telephone: (769) 230-8003 Professional Corporation

Facsimile: (601) 352-4769 650 Page Mill Road

Email: amcgowan@mscenterforjustice.org Palo Alto, California 94304-1050

Telephone: (650) 493-9300
Facsimile: (650) 565-5100

Email: Icunningham@wsgr.com

rdineva@wsgr.com
skilleen@wsgr.com

Roxanna Altholz, Pro Hac Vice Forthcoming
INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA

BERKELEY

489 Simon Hall,

Berkeley, California 94720
Telephone: (510) 643-8781
Facsimile: (510) 643-4625

Email: raltholz@law.berkeley.edu

Attorneys for Applicants
Laura Zuniga Caceres, Bertha Zuniga Caceres,
and Salvador Zuniga Caceres
im

Il.

III.
IV.

V.

Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 2 of 21

TABLE OF CONTENTS
Page
INTRODUCTION . 0... cescecccecssseessssesescsseccessesssssecenseescsesetasensesscensssssesessesssssssosscceseaeesees 1
FACTUAL BACKGROUND..sssssossssssssssssssssssstsssessasetsssuntn sesesstnssesstnstesensee 2
A. Ms. Caceres Successfully Campaigned against the DESA-led Agua Zarca
Dani... ssssscseseecreeeseeeeenes asseeeesessssesausascnecenseacceaseaeeenseenesseceunessesauesseaaseesesansaneaenaes 2
B. Ms. Caceres was Murdered in Order to Silence Her Opposition to the
Agua Zarca Dam wo... cccccececcscessnsensccccecseesnsesecneseecesenesseseseaeedacsassseaassasaaceasessensaseesen 4
C. The Caceres Children Seek Justice for their Mother’s Murder .............ccssesssseeees 5
LEGAL STANDARDS .......ccesccsesseseeseeseeeeessecseesseesecesesseesaesseceaaaaaenaceaessoesessassecsseeneeaes 6
ARGUMENT. .sssssss susseusstssstuseessssunsessneseistisstiustissiussiusssusessssstiississesssies B
A. Hancock Whitney Bank Resides in This District .............s:-secssscsseessernsecsncensenntens 8
B. The Discovery is Sought for Use in a Criminal Trial in Honduras .................0004 8
C. The Caceres Children are “Interested Persons” in the Honduran
PLOCOCCINGS .........ccccssccssecesessesserssusereccssssesssscecsssesesceasensssesceseacenssssessasssseaesensssoesnens 10
D. The Court Should Exercise Its Discretion and Grant This Application seseneceacenees 11
1, The discovery sought is outside of the jurisdictional reach of
Honduran courts, and thus inaccessible absent assistance under
Section 1782.00.00... cccsseccccccccescesseseesecseeseeseesecsecsessececeseeseeseseeeaeseessaeeeeaseaaea 11
2. The Honduran Government is Receptive to U.S. Judicial
Assistance in this Criminal Proceeding ..0..........:ccssscesseeeseeeeeeeceeetenseneeees 12
3. The Application Does Not Attempt to Circumvent Honduran
Evidentiary Procedures............ acestesseessessesaeesuesseeeasesnseacensesasenssesenseeseseseees 13
4. The Discovery Sought is Not Unduly Burdensome..................c:cceeeeee L4
E. The Court Should Grant the Requested Discovery on an Ex Parte Basis............ 15
CONCLUSION.......cssscccossesecssssecsstvececsssccersneceenssecsesnsscessssecesnseessanscsssnnesesanscensuesescensesesnses 16
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 3 of 21

TABLE OF AUTHORITIES

Page(s)
CASES

Bravo Express Corp. v. Total Petrochemicals & Ref. USA, Inc.,
613 F. App’x 319 (Sth Cir. 2015) oo ee cssssssscesessssssrensenssnssssncesssesceaceuseessesseaceaeseees 7,8

Ecuadorian Plaintiffs v. Chevron Corp.,
619 F.3d 373 (Sth Cir. 2010) .......csssscssssccsseescetsececeseceseeeseasececeeeceesseseesecasaaaaeeeeesnanenanseas 13

Gushlak v. Gushlak, .
486 F. App’x 215 (2d Cir. 2012) ...cscssssssssssseccccssssssssessescesesssssssssssssssscecsssssesesesesssseserassseee 15

In re Accent Delight Int’l Lid., .
869 F.3d 121 (2d Cir. 2017)..........ccccesessesesssssssssesscseseeersesssesssneenes sisvasecnveeatossronarenaeseuneeneene 9

In re Bayer AG,
146 F.3d 188 (3d Cir. 1998)... sssssssssesesssersccssssssesccesssseseecsecessensesecssssessssesesnseavssssssssssses 7

In re Berlamont,
No. 14-mc-00190 (JSR), 2014 U.S. Dist. LEXIS 111594
(S.D.N.Y. Aug. 4, 2014) ou... cccccescscseceescestesseessssseessssssesaenesesaecseessesaseseeeseeseseseeseeeeeseees 9

In re Chevron Corp.,
No. 4:10-me-134, 2010 U.S. Dist. LEXIS 120479 (S.D. Tex. Apr. 5, 2010)... eee 13

In re Edelman,
295 F.3d 171 (2d Cir. 2002)... eeccsssssessccscessssssssssssessssssssssessssssesstecssssesensescenseescecesaceneene 7

In re Eurasian Bank Joint Stock Co.,
No. 3:15-mc-106-L-BN, 2015 U.S. Dist. LEXIS 142866
(N.D. Tex. Oct. 21, 2015) wu... ccessssssseessesscssssssscseesssseecseesseeseessesssseaesssenacesaescessensees 13, 15

In re Furstenberg Fin. SAS,
No. 18-mc-44 (JGK), 2018 U.S. Dist. LEXIS 116391
(S.D.N.Y. July 12, 2018) ooo. cccesscesecssscsscessssecsssessesscssseseecssssecseesnsesseseceseesseeeeees 9, 10

In re Godfrey,
No. 3:08-MC-0107-K, 2009 U.S. Dist. LEXIS 127279
(N.D. Tex. Mar. 24, 2009) ooo... ccccccscccssccssecessccsssssesscsssssssesscceseccseseseeaeeeccesenaeecseeeeeeseeenss 15

In re Gorsoan, Ltd., No. 13 MISC 397 (PGG), 2014 U.S. Dist. LEXIS 175613
(S.D.N.Y. Dec. 10, 2014)... cccesssessescetscessscessesecsscssesessecesseessessecsucsecseceesasenscsassesseseesseees 13

In re Grupo Mex. Sab De CV,
No. 3:14-MC-0073-G, 2015 U.S. Dist. LEXIS 177694
(N.D. Tex. Mar. 10, 2015) ......cceeeccesscsscssescessssessceseeeesussusscessessesscsnssuseessessesesscessssessseseenes 15

In re HydroDive Nig., Ltd.,

No. 13-MC-0477, 2013 U.S. Dist. LEXIS 200238
(S.D. Tex. May 29, 2013) ....cccssscssssssssssscsesssesssessssssssssesesesssescscsesessencoseeseaceeseseeeeees 9, 10, 13

-li-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 4 of 21

In re iManagement Servs. Ltd.,
No. MISC 05-89 (FB), 2005 U.S. Dist. LEXIS 17025
(E.D.N.Y. Aug. 16, 2005)... ccc ccesccessssseesnsccssecsscessecsasesessessesneceseeseeseensesesecsesesvssseneeeeses 13

In re Inversiones y Gasolinera Petroleos Valenzuela, S. de R.L.,
No. 08-20378-MC, 2011 WL 181311 (S.D. Fla. Jan. 19, 2011) weet seestectstssssenees 9, 13

In re Metallgesellschaft AG,
121 F.3d 77 (2d Cir. 1997)... essscsssscccsseseccseesessesssesscaesesaesesessssseseceescencaseceasseeeneaeeaees 13

In re Republic of Ecuador,
No. C-10-80255 MISC CRB (EMC), 2010 U.S. Dist. LEXIS 102158
(N.D. Cal. Sept. 15, 2010) cc eeessecessessecsesesessesssssscsesssscsesessceesesseseessenseenenees 13, 14, 15

In re RSM Prod. Corp.,
195 F. Supp. 3d 899 (S.D. Tex. 2016)... essseesssssssessrssssessessessssessesssesseeeeneesaes 14, 15

In re Sarrio S.A.,
173 F.R.D. 190 (S.D. Tex. 1995)... ccccscsssssssscessesssessssssesseesesssesssssccseesseesseseeeneees 7,9, 13

In re Solines,
No. 18- 3680, 2018 U.S. Dist. LEXIS 82501 (ED. La. Apr. 30, 2018)... cece eeeseeeee 14

In re Veiga,
746 F. Supp. 2d 8 (D.D.C. 2010)... eeeecesessecsseesesssssseenecesassnsesenenenseeessesseseseeceeseseeese 9, 10

Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241 (2004)... .eccccsscsscecceceeceseesseecescsaceseeassesenseansessaseaceaeeeeeansaeeaenaceaeeneeanees passim

Mees v. Buiter,
793 F.3d 291 (2d Cir. 2015)... cesscccssssesectecseeeeececeacceesceeecaeeeeereessssensssessesseseassessensenseges 9

Minatec Fin. S.a.r.L. v. SI Grp. Inc.,
No. 1:08-CV-269, 2008 U.S. Dist. LEXIS 63802

(N.D.N.Y. Aug. 18, 2008) 0... eee eeeescsssesececsccsenseneesseeasessaerasssecsssussceseesesseessenersesees 13, 14
Republic of Ecuador v. Connor,

708 F.3d 651 (Sth Cir. 2013) oo. c ccc cscsssssssssssssssssssssssessssenessepesssssessssssasssssssenseseusaceusensreess 7
Tex. Keystone, Inc. v. Prime Nat. Res., Inc.,

694 F.3d 548 (Sth Cir, 2012) ee essssstsessescsscsessesssssesessersersepserssesescceaseasessessneseaees 7, 14

STATUTES
28 U.S.C. § 1782... ececccccccscsessesseessessessensessaceccececseccesensesencensensessencensenseseaseneeasenseasensnaseaeees passim
MISCELLANEOUS

Global Witness 2016 Annual Report, https://www.globalwitness.org/documents/
19085/Annual_report_2016 AW _lowres. pdf... esssssesessececssececeeesesesescsssseeserasaeaeaeseees 4

Inter-American Convention on Letters Rogatory, Jan. 30, 1995,
1438 U.N.T.S, 283 ooo eeeeeeesesseceenecacsasesseaceassnesseeaecascaecneseessessesseenesessesaesaecaecaesneseenssenees 12
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 5 of 21

International Advisory Group of Experts (GAIPE), Dam Violence: The Plan That
Killed Berta Caceres, https://gaipe.net/wp-
content/uploads/2017/10/GAIPE-Report-English.pdf.............ccssecssssssecesseseseeseteesenes 3, 4,5

International Labour Organization, Indigenous and Tribal Peoples Convention,
1989 (No. 169), ratified by Honduras in 1995 oo. eesesssssececeecececensosecensecceneesssvsserseeeees 3

-lV-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 6 of 21

L. INTRODUCTION

In March 2018, Roberto David Castillo Mejia (“Castillo”) was indicted by the
Honduran Office of the Public Prosecutor for ordering the murder of Berta Isabel Caceres
Flores (“Ms. Caceres”). Ms. Caceres was murdered on March 2, 2016, when hired gunmen
broke down the door to her home and shot her multiple times in her bedroom. Ms. Caceres’s
adult children, Laura Yolanda Zuniga Caceres, Bertha Isabel Zuniga Caceres, and Salvador
Edgardo Zuniga Caceres (together, “Applicants” or the “Caceres Children”), now apply to this
Court ex parte as authorized by 28 U.S.C. § 1782 (“Section 1782”) for an order to aid them in
obtaining justice as recognized victims in the pending Honduran criminal case against Castillo.

Applicants request that this Court grant them leave to obtain limited document
discovery for use in the trial in Honduras against Castillo for Ms. Caceres’s murder. They seek
bank records from Hancock Whitney Bank related to a $1.6 million real estate purchase
Castillo made in the United States just a few months after successfully orchestrating Ms.
Caceres’s assassination. Hancock Whitney Bank, which is headquartered in Gulfport,
Mississippi, holds the mortgage to Castillo’s property and is in possession of financial
information related to the purchase. Evidence of the source of the funds used to purchase the
property is expected to corroborate proof of Castillo’s motive and connection to those who
benefited directly from the murder, i-e., the owners of a dam construction project that was
ground to a halt by Ms. Caceres’s efforts. The Caceres Children, who are recognized as parties
to the criminal proceedings in Honduras and are represented by private prosecutors there,
intend to present evidence obtained from Hancock Whitney Bank—as is their right under
Honduran law—to help secure Castillo’s conviction.

As detailed below, the Caceres Children’s application under Section 1782 (the
“Application”) should be granted because it satisfies all three of the statute’s threshold _
requirements and because all four of the discretionary factors identified by the Supreme Court

in Intel Corp. v. Advanced Micro Devices, Inc. favor granting the application.
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 7 of 21

Accordingly, Applicants respectfully request that the Court enter the order attached as
Exhibit A, allowing Applicants to serve a subpoena in substantially the same form as that
attached as Exhibit B.

IL. FACTUAL BACKGROUND

A. Ms. Caceres Successfully Campaigned against the DESA-led Agua Zarca
Dam

In 2009, the Honduran Congress granted a concession to construct a hydroelectric
project—the Agua Zarca Dam on the Gualcarque River in western Honduras—to a newly-
formed hydroelectric company called Desarrollos Energéticos S.A. (“DESA”). Ex. 1! at 7, 8;
Ex. 2 at 15. DESA was founded by two employees of Castillo, who served as his proxies, and
held just $1,200 in equity. Ex. 1 at 8-9; Ex. 2 at 15. In addition to the large project concession,
DESA secured operating permits, water rights, and a lucrative contract to sell power to the
Honduran National Electricity Company (“ENEE”), at which Castillo held a managerial
position. Ex. | at 8-11; Ex. 2 at 15. Notably—and partly due to Ms. Caceres’s efforts—
Castillo has been indicted for fraud, forgery, abuse of authority, and other public official
violations in connection with the deal between DESA and ENEE. Ex. 1.

Almost from the outset, Ms. Caceres and the Council of Popular and Indigenous
Organizations of Honduras (“COPINH,” an indigenous rights group she co-founded) mounted a
vigorous grassroots campaign against the Agua Zarca Dam, which if built, would cut off the
supply of water, food, and medicine to hundreds of members of the local Lenca community
who also considered the Gualcarque River their spiritual home. Ex. 3 at 24; Ex. 4 at 28.
Moreover, the Agua Zarca Dam concession had been granted without free, prior, and informed

consultation with the Lenca people in violation of international law. Ex. 4 at 28; see

 

' Exhibit numbers refer to the exhibits attached to the Declaration of Ralitza S. Dineva in
Support of Ex Parte Application of Laura Ziniga Caceres, Bertha Zuniga Caceres, and
Salvador Zuniga Caceres for Discovery for Use in a Foreign Tribunal Pursuant to 28 U.S.C.
§ 1782.
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 8 of 21

International Labour Organization, Indigenous and Tribal Peoples Convention, 1989 (No. 169),
ratified by Honduras in 1995.

Ms. Caceres led the fight against the construction of the Agua Zarca Dam. She filed
legal complaints, organized community meetings and peaceful protests, and even brought the _
case before the Inter-American Commission on Human Rights. Ex. 5 at 32. In July 2011,
COPINH and Honduran President Porfirio Lobo Sosa signed an agreement, in which the _
government agreed not to authorize construction of dams in Lenca territories without free,
prior, and informed consultation with the affected communities. International Advisory Group
of Experts (GAIPE), Dam Violence: The Plan That Killed Berta Caceres at 14,
https://gaipe.net/wp-content/uploads/2017/10/GAIPE-Report-English.pdf (hereafter “GAIPE
Report”). Around the same time, DESA received a massive infusion of funds from the Atala
Zablah family—one of the most powerful families in Honduras (Ex. 2 at 16; Ex. 6 at 36)——and
in November 2011, Castillo formalized his position at DESA, which he had been running
unofficially since its founding, and became president of the company. Ex. | at 8-9.

In 2013, despite the 2011 agreement between COPINH and the Honduran President, an
expansion of the Agua Zarca Dam was authorized. GAIPE Report at 14. Once again, Ms.
Caceres and COPINH vehemently opposed this action as a violation of the rights of the Lenca
people and worked tirelessly to halt construction of the dam. The opposition included
maintaining an over-a-year-long coordinated blockade to prevent DESA’s access to the project
site, while withstanding violent attacks and eviction attempts by security contractors hired by
DESA. Ex. 4 at 29. .

Ms. Caceres’s persistence paid off in late 2013, when DESA’s construction partner—
Chinese state-owned Sinohydro and the world’s largest dam builder—withdrew from the

project, citing community resistance and outrage over the killing of a community leader during
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 9 of 21

a peaceful protest. /d. at 30.2 Additionally, international financial institutions withdrew their
support, further jeopardizing DESA’s lucrative project and highlighting the effectiveness and
threat posed by Ms. Caceres’s activism. Ex. 4 at 30.

B. Ms. Caceres was Murdered in Order to Silence Her Opposition to the Agua
Zarca Dam

Ms. Caceres’s success in organizing the opposition against the Agua Zarca Dam made
her a target of violence and intimidation. She filed over thirty complaints related to threats she
had received for her resistance to the project, leading the Inter-American Commission on
Human Rights to order the Honduran government to provide protective measures for Ms.
Caceres. Ex. 2 at 16. However, this was not enough to save her life in “the deadliest country
on the planet for environmental activists,” where more than 120 such activists had been killed
between 2010 and 2016, including Ms. Caceres and two other COPINH members. Ex. 3 at 23;
(citing Global Witness 2016 Annual Report at 20, https://www.globalwitness.org/documents/
19085/Annual_report_2016_AW_lowres.pdf); Ex. 7 at 40.

On March 2, 2016, multiple armed men broke into Ms. Caceres’s home and murdered
her in her bedroom. Ex. 8 at 50. The assassination was the culmination of a carefully planned
operation months in the making. /d. Security contractors and hired mercenaries had been
tracking the movements of Ms. Caceres and members of her organization. /d. at 51; GAIPE
Report at 17-18. They had been maintaining constant contact via WhatsApp messages, SMS
messages, and phone calls. Ex. 8 at 51; GAIPE Report at 17-18. They had planned an earlier
assassination attempt that was aborted at the last minute. Ex. 8 at 52. Less than a month later,
the hit men completed their mission—they burst into Ms. Caceres’s home, fatally shot her, and

wounded another man who happened to be in the house at the time. Jd. at 50.

 

? For her work in opposing the Agua Zarca Dam, in 2015 Ms. Caceres was awarded the
prestigious Goldman Prize Award, referred to as the “green Nobel”” and awarded to individuals
“for sustained and significant efforts to protect and enhance the natural environment, often at
great personal risk.” Ex. 4. By the time of her murder, Ms. Caceres had become an
internationally sought-after speaker and advocate for the rights of indigenous peoples. Ex. 3 at
Case 1:19-mc-00405-KS-RHW Document2 Filed 07/17/19 Page 10 of 21

Castillo—a former military intelligence officer and president of DESA—was one of the
masterminds behind the murder. He ordered the assassination and coordinated its execution
with Douglas Bustillo, DESA’s former security chief and a former Honduran army lieutenant,
whom Castillo tasked with assembling a team of hitmen. /d. at 51-52. Castillo also provided
resources and logistical support to the assassins, who were paid to carry out the murder. Jd. As
the criminal indictment filed by the Honduran Public Prosecutor makes clear, Castillo put this
plan in motion because of the significant losses incurred by DESA as a result of Ms. Caceres’s
activism. /d. at 50-51.

In May 2016, six men, including two DESA employees who had reported to Castillo,
were arrested in connection with the murder of Berta Caceres. GAIPE Report at 6. Castillo
was not implicated in the murder at that time, and a few months later he purchased a 5,073 sq.
ft. house valued at over $1.5 million in Houston, Texas. Ex. 9; Ex. 10. He financed part of the
purchase through a mortgage held by Hancock Whitney Bank in the amount of $1,036,750 (Ex.
9 at 59, 73), thus paying hundreds of thousands of dollars as down payment. (This
Application is for a subpoena to that bank for records related to that transaction.)

By February 2017, two other individuals were implicated in Ms. Caceres’s murder.
GAIPE Report at 6. In 2018, all eight men were tried for her murder. Ex. 6 at 36. On
November 29, 2018, the Honduran National Criminal Court convicted seven of those men. Jd.

On March 1, 2018, Castillo was indicted as “the intellectual author” of Ms. Caceres’s
killing. Ex. 8 at 49. He is currently on trial in Honduras, which has been suspended pending
an appeal. Declaration of Victor Fernandez in Support of Ex Parte Application of Laura
Zuniga Caceres, Bertha Zuniga Caceres, and Salvador Zuniga Caceres for Discovery for Use in
a Foreign Tribunal Pursuant to 28 U.S.C. § 1782 (“Fernandez Decl.”) (Ex. 13) 4 9. Castillo’s
trial will resume once the appeal is resolved, which may happen at any time. Jd.

Cc. The Caceres Children Seek Justice for their Mother’s Murder

In Honduras, victims of crime have the right to intervene in criminal proceedings and

establish a private prosecution against the accused. Article 16 of the Honduran Code of

-5-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 11 of 21

Criminal Procedure explicitly allows a victim to “become a private plaintiff or complainant and
to intervene as such” throughout the criminal process. Ex. 11 art. 16(a) (p. 143). A victim may
be represented by an attorney who is referred to as a private prosecutor. Importantly, the
private prosecutor may present evidence and arguments at pre-trial hearings and during trial,
and may even cross-examine the defendant. Jd. arts. 294, 301, 321, 323 (pp. 148-51).
Additionally, a private prosecutor may, after providing notice, raise issues and proceedings
separate and apart from those pursued by the Office of the Public Prosecutor. /d. art. 97 (p.
145).

Honduran law recognizes the Caceres Children as victims of their mother’s murder. Jd.
art. 17 (p. 147). They are determined to hold those responsible for Ms. Caceres’s death
accountable and are unrelenting in their pursuit of justice. The Caceres Children previously
intervened in the 2018 trial of the eight men originally implicated in Ms. Caceres’s murder.
Fernandez Decl. ¥ 4. They have also retained attorneys to represent them as private prosecutors
in Mr. Castillo’s trial, who have already appeared in pre-trial proceedings on their behalf. Jd.
{J 3-5. The private prosecutors intend to present relevant evidence obtained as a result of this
Application in the criminal proceedings in Honduras. Jd. 78. They believe that records
obtained from Hancock Whitney Bank related to the mortgage on the property will adduce
evidence that Castillo received a large sum of money to orchestrate Ms. Caceres’s murder and
that he had a strong financial motive to carry out the assassination. The private prosecutors
further believe that this evidence may also help identify other, yet unknown, individuals who
were involved in the killing. /d. { 7.

Ill. LEGAL STANDARDS

Section 1782 authorizes a federal district court to order discovery of documents and
testimony for use in a foreign proceeding from any person who resides or is found in the
court’s district:

The district court of the district in which a person resides or is found may order

him to give his testimony or statement or to produce a document or other thing for

use in a proceeding in a foreign or international tribunal . ... The order may be
made. . . upon the application of any interested person and may direct that the

-6-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 12 of 21

testimony or statement be given, or the document or other thing be produced,
before a person appointed by the court.

28 U.S.C. § 1782(a). The statute seeks to “make discovery of evidence for use in foreign
litigation simple and fair,” (In re Edelman, 295 F.3d 171, 173 (2d Cir. 2002)) and the court’s :
discretion should be exercised in furtherance the statute’s “twin aims of 1) providing equitable
and efficient means to assist parties engaged in international litigation and, by so doing, 2)
inviting foreign countries to provide similar assistance to our courts.” Jd. at 181; see also Tex.
Keystone, Inc. v. Prime Nat. Res., Inc., 694 F.3d 548, 549 (Sth Cir. 2012).

Congress enacted Section 1782 to “facilitate the conduct of litigation in foreign
tribunals, improve international cooperation in litigation, and put the United States into the
leadership position among world nations in this respect.” Jn re Bayer AG, 146 F.3d 188, 191-
92 (3d Cir. 1998). The statute’s legislative history also “indicates that Congress intended
federal courts to provide broad assistance to foreign litigants who request permission to
conduct discovery in the United States.” Jn re Sarrio S.A., 173 F.R.D. 190, 193 (S.D. Tex.
1995) (emphasis added). This “promote[s] international dispute resolution and
comity.” Republic of Ecuador v. Connor, 708 F.3d 651, 654 (Sth Cir. 2013).

Section 1782 does not create a new discovery standard; it merely provides for a
“threshold determination” regarding whether to allow foreign litigants to access discovery in
federal courts that is consistent with federal rules. Tex. Keystone, 694 F.3d at 554. The statute
sets forth three requirements: (1) the person or entity from whom the discovery is sought must
be a resident of or be found in the district where the application is filed, (2) the discovery
sought must be “for use in a proceeding in a foreign or international tribunal,” and (3) the
application must be made “by a foreign or international tribunal” or “any interested
person.” 28 U.S.C. § 1782(a); Bravo Express Corp. v. Total Petrochemicals & Ref. USA, Inc.,
613 F. App’x 319, 322 (Sth Cir. 2015) (citing Tex. Keystone, 694 F.3d at 553).

Once Section 1782’s statutory requirements are met, whether to grant the application is

within the district court’s discretion. Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 13 of 21

241, 264 (2004). The Supreme Court has identified four discretionary factors to aid courts in
determining whether to exercise their discretion in granting Section 1782 Applications: (1)
whether the documents or testimony sought are within the foreign tribunal’s jurisdictional reach
and thus accessible absent Section 1782 aid; (2) the nature of the foreign tribunal, the character
of the proceedings underway abroad, and the receptivity of the foreign government or the court
or agency abroad to U.S. federal-court judicial assistance; (3) whether the Section 1782 request
conceals an attempt to circumvent foreign proof-gathering restrictions or other policies of a
foreign country or the United States; and (4) whether the subpoena contains unduly intrusive or
burdensome requests. Jd. at 264-65.
IV. ARGUMENT

The Court should grant this Application because it satisfies all of Section 1782’s
statutory requirements. First, the Application is filed in “the district in which a person
resides,” 28 U.S.C. § 1782(a), because Hancock Whitney Bank is headquartered in Gulfport,
Mississippi. Second, the discovery is sought “for use in a proceeding in a foreign . . . tribunal,”
(id.), namely the murder trial against Castillo in the Honduran court. Third, Applicants, as
victims of Castillo’s crime and legally recognized as parties in the criminal prosecution under
Honduran law, are “interested person[s]” in the foreign proceeding. Jd. Moreover, all four of
the discretionary Intel factors favor granting the application.

A. Hancock Whitney Bank Resides in This District

Hancock Whitney Bank “resides” and is “found” in the Southern District of Mississippi
under 28 U.S.C. § 1782 because its headquarters is located in Gulfport, Mississippi, which is within
this District. Dineva Decl. ¥ 16; see Bravo Express, 613 F. App’x at 322. Therefore, Hancock
Whitney Bank is subject to this Court’s authority under Section 1782.

B. The Discovery is Sought for Use in a Criminal Trial in Honduras

The requested discovery is sought for use in a pending foreign judicial proceeding, i.e.,
Castillo’s murder trial in Honduras. Fernandez Decl. §{ 7-8. Under Section 1782, “a district

court has broad discretion to grant a foreign litigant’s request to conduct discovery in the

-8-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 14 of 21

United States for use in foreign proceedings.” Sarrio, 173 F.R.D. at 193. To establish that the
evidence sought is “for use” in a criminal proceeding, the applicant need only demonstrate
“that he or she has the practical ability to inject the requested information into a foreign
proceeding.” In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir. 2017) (stating the
under Section 1782, “for use” means “‘that the requested discovery is ‘something that will be
employed with some advantage or serve some use in the proceeding”” (citation omitted)).
Courts have held that merely having the ability to present evidence to an official or magistrate
overseeing an investigation satisfies this factor. See In re Inversiones y Gasolinera Petroleos
Valenzuela, S. de R.L., No. 08-20378-MC, 2011 WL 181311, at *9-10 (S.D. Fla. Jan. 19, 2011)
(finding the “for use” requirement was met where petitioners sought to use evidence in criminal
investigation in Honduras); Jn re Furstenberg Fin. SAS, No. 18-mc-44 (JGK), 2018 U.S. Dist.
LEXIS 116391, at *11-12 (S.D.N.Y. July 12, 2018) (citing Accent Delight, 869 F.3d at 132
(finding that “for use” requirement was met where the “[p]etitioners are parties to that
proceeding who, while they have abandoned any claim there for monetary relief, retain the
procedural right to submit the requested documents to the magistrate overseeing the
investigation”)), appeal docketed, No. 18-3158 (2d Cir. Oct. 22, 2018); Jn re Berlamont, No.
14-mc-00190 (JSR), 2014 U.S. Dist. LEXIS 111594, at *3 (S.D.N.Y. Aug. 4, 2014) (“A
complaining witness’s presentation of evidence to an investigating magistrate satisfies the ‘for
use’ prong of § 1782.”), aff'd sub nom. In re Application for an Order Pursuant to 28 U.S.C.
1782 to Conduct Discovery for Use in Foreign Proceedings, 773 F.3d 456 (2d Cir. 2014).
There is no requirement that the discovery be necessary to prevail in the underlying
foreign proceeding. Mees v. Buiter, 793 F.3d 291, 298 (2d Cir. 2015). Section 1782 likewise
does not require that the evidence sought be admissible. See In re HydroDive Nig., Ltd., No.
13-MC-0477, 2013 U.S. Dist. LEXIS 200238, at *7-8 (S.D. Tex. May 29, 2013) (citing Jn re
Veiga, 746 F. Supp. 2d 8, 18-19 (D.D.C. 2010)). The district court “should generally refrain
from addressing admissibility” because the foreign tribunal is responsible for determining how

evidence is used within that tribunal. /d. “Relevancy in this context is ‘broadly construed and

-9-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 15 of 21

encompasses any material that bears on, or that reasonably leads to other matters that could
bear on, any issue that is or may be in the case.” Jd. (quoting Veiga, 746 F. Supp. 2d at 19).

Here, the discovery is sought for the specific purpose of presenting evidence in
Castillo’s murder trial in Honduras. Applicants, who are legally recognized parties in the trial,
have robust participatory and procedural rights, including the right to present evidence through
their private prosecutors. Ex. 11 arts. 16 (a), 294, 301, 321, 323 (pp. 143, 145, 148-51). The
information sought is relevant because it bears on the financial motivations and means behind
Castillo’s involvement in Ms. Caceres’s murder. Fernandez Decl. { 7. Therefore, the Caceres
Children are able to demonstrate that the documents they seek are “for use” in a foreign
proceeding.

Cc. The Caceres Children are “Interested Persons” in the Honduran
Proceedings

The Caceres’s Children are “interested persons” under Section 1782 because they are
legally recognized parties in Castillo’s murder trial and have significant participation rights in
the Honduran proceedings. The Supreme Court has stated that “(n]o doubt litigants are
included among, and may be the most common example of, the ‘interested person[s]’ who may
invoke § 1782.” Intel, 542 U.S. at 256. However, the term “any interested person” in the
statute is broad and includes “any other person whether he be designated by foreign law or
international convention or merely possess a reasonable interest in obtaining the [judicial]
assistance.” Jd. at 257. The Intel court held that a private party that filed a complaint before a
foreign commission and which had the right to submit evidence for the foreign commission’s
consideration and the ability to proceed to a court if the commission discontinued the
investigation or dismissed the complaint had a “significant role” in the proceedings, and
“therefore qualifie[d] as an ‘interested person’” under Section 1782. /d. at 256-57; see also
Furstenberg, 2018 U.S. Dist. LEXIS 116391, at *17 (finding that applicants who filed a
Section 1782 application with an intent to file a criminal complaint that will trigger legal

proceedings and an independent criminal investigation were interested persons).

-10-
Case 1:19-mc-00405-KS-RHW Document2 Filed 07/17/19 Page 16 of 21

Here, under Honduran law, the Caceres Children are victims who have the right to
intervene in the criminal process against Castillo as private complainants via their private
prosecutors. Ex. 11 arts. 16, 17 (pp. 143-44). As such, they are litigants in the foreign
proceedings and plainly qualify as “interested persons” under Section 1782.

Moreover, as the private party in intel, Applicants have expansive participation rights,
including the right to present arguments, submit evidence, and even cross-examine the accused
via a private prosecutor. Jd. arts. 294, 301, 321, 323 (pp. 148-51); see Intel, 542 U.S. at 256-
57. The private prosecutor may even initiate proceedings and raise issues that the Office of the
Public Prosecutor fails or declines to pursue. Ex. 11 art. 97 (p. 145). Thus, just as the private
party in Jntel, the Caceres Children have a strong and legally cognizable interest in obtaining
judicial assistance. Additionally, Applicants’ interest in the Honduran proceedings is neither
abstract nor hypothetical. The Caceres Children have already taken advantage of their right to
engage a private prosecutor and intervene in Castillo’s murder trial. Fernandez Decl. ff 3-5.
They also previously exercised their right to participate in the trial of the eight men originally
implicated in Ms. Caceres’s murder. Fernandez Decl. 4.

D. The Court Should Exercise Its Discretion and Grant This Application

The factors identified by the Supreme Court to guide the Court’s discretion in analyzing
requests under Section 1782 favor granting this application.

1. The discovery sought is outside of the jurisdictional reach of
Honduran courts, and thus inaccessible absent assistance under
Section 1782

The first Intel factor—whether the documents or testimony sought are within the
foreign tribunal’s jurisdictional reach and thus accessible absent Section 1782 aid—weighs in
favor of granting discovery in this case. 542 U.S. at 264. As the Court explained in Jntel, non-
participants in the foreign proceeding are not subject to the foreign tribunal’s reach:

[W)hen the person from whom discovery is sought is a participant in the foreign

proceeding ..., the need for § 1782(a) aid generally is not as apparent as it

ordinarily is when evidence is sought from a nonparticipant in the matter arising

abroad. A foreign tribunal has jurisdiction over those appearing before it, and can

itself order them to produce evidence. . . . In contrast, nonparticipants in the
foreign proceeding may be outside the foreign tribunal’s jurisdictional reach;

-l1-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 17 of 21

hence, their evidence, available in the United States, may be unobtainable absent
§ 1782(a) aid.

Id.

The situation here is analogous to the one in Jntel: Hancock Whitney Bank is not a
participant in the underlying Honduran murder trial and is not expected to be a participant in
those proceedings. Further, as a corporation incorporated and located in the United States,
Hancock Whitney Bank is outside of the Honduran court’s jurisdictional reach. Thus, the
evidence in Hancock Whitney Bank’s possession would likely be unobtainable by Applicants
absent Section 1782 aid.

2. The Honduran Government is Receptive to U.S. Judicial Assistance
in this Criminal Proceeding

The second Jnte/ fact—the nature of the foreign tribunal, the character of the
proceedings underway abroad, and the receptivity of the foreign government or the court or
agency abroad to U.S. federal-court judicial assistance—also weighs in favor of granting the
Application. Jd. at 265. The Honduran government has demonstrated that it is receptive to
receiving foreign discovery aid in connection with the criminal investigation and prosecution of
Castillo. Specifically, on December 2, 2018, the Public Ministry of Honduras issued a request
to United States authorities pursuant to the Inter-American Convention on Mutual Assistance in
Criminal Matters to obtain SIM card information related to Castillo. Ex. 12 at 165-70.
Moreover, Honduran courts and authorities are generally amenable to U.S. federal court
assistance. Honduras has ratified the Inter-American Convention on Letters Rogatory, which
sets out procedures for “[t]he taking of evidence and the obtaining of information abroad.” See
Inter-American Convention on Letters Rogatory, art. 2(b) Jan. 30, 1975, 1438 U.N.T.S. 283. In
addition to Honduras’s general receptivity, one of the private prosecutors in this matter has
submitted a declaration stating his intent to present relevant evidence obtained as a result of this
Application in the criminal proceedings against Castillo in Honduras. Fernandez Decl. { 8.

Furthermore, in the absence of authoritative proof or “clear directive” that a foreign

tribunal would reject evidence obtained under Section 1782, this factor weighs in favor of

-12-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 18 of 21

exercising discretion to grant a Section 1782 application. Ecuadorian Plaintiffs v. Chevron
Corp., 619 F.3d 373, 377 (Sth Cir. 2010) (citation omitted).? The Fifth Circuit has determined
that such proof would only be authoritative if it is “embodied in a forum country’s judicial,
executive or legislative declarations that specifically address the use of evidence gathered under
foreign procedures,” and absent such evidence, “a district court’s ruling should be informed by
Section 1782’s overarching interest in ‘providing equitable and efficacious procedures for the
benefit of tribunals and litigants involved in litigation with international aspects.’” Sarrio, 173
F.R.D. at 196 (citation omitted); see also Inversiones y Gasolinera Petroleos Valenzuela, 2011
WL 181311, at *13 (absence of evidence that Honduran prosecutor would be either receptive
or hostile to evidence favored granting Section 1782 application). |

3. The Application Does Not Attempt to Circumvent Honduran
Evidentiary Procedures

Similarly, the third /ntel factor— whether the Section 1782 request conceals an attempt
to circumvent foreign proof-gathering restrictions or other policies of a foreign country or the
United States—weighs in favor of granting the application. 542 U.S. at 266. There is no
requirement that evidence sought be discoverable in the foreign tribunal or that an applicant
seek discovery in the foreign jurisdiction before requesting the assistance of a federal court.
See id, at 259-66; HydroDive, 2013 U.S. Dist. LEXIS 200238, at *9-10 (citing In re
Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997)). However, the court may consider
whether the Section 1782 request is an attempt to circumvent foreign restrictions or policies.
See Intel, 542 U.S. at 259-66. In conducting this analysis, courts probe whether the applicants
are seeking discovery in bad faith. In re Chevron Corp., No. 4:10-mc-134, 2010 U.S. Dist.
LEXIS 120479, at *3 (S.D. Tex. Apr. 5, 2010) (citing Minatec Fin. S.a.r.L. v. SI Grp. Inc., No.

 

3 See also In re Eurasian Bank Joint Stock Co., No. 3:15-mc-106-L-BN, 2015 U.S. Dist.
LEXIS 142866, at *7 (N.D. Tex. Oct. 21, 2015); In re Gorsoan, Ltd., No. 13 MISC 397 (PGG),
2014 U.S. Dist. LEXIS 175613, at *19-23 (S.D.N.Y. Dec. 10, 2014); In re Republic of
Ecuador, No. C-10-80255 MISC CRB (EMC), 2010 U.S. Dist. LEXIS 102158, at *14-16 (N.D.
Cal. Sept. 15, 2010); In re iManagement Servs. Ltd., No. MISC 05-89 (FB), 2005 U.S. Dist.
LEXIS 17025, at *15-19 (E.D.N.Y. Aug. 16, 2005).

-13-
Case 1:19-mc-00405-KS-RHW Document2 Filed 07/17/19 Page 19 of 21

1:08-CV-269 (LEK/RFT), 2008 U.S. Dist. LEXIS 63802, at *25-26 (N.D.N.Y. Aug. 18, 2008)
(‘The primary issue for us [under the third Jnte/ factor] is whether [applicant] is pursuing this
discovery in bad faith.”)).

Applicants are not aware of any restriction on obtaining the discovery requested in this
Application. They merely seek to obtain additional probative information that could provide
evidence of motive and support a murder conviction. This goal is in line with the statute’s
purpose of “provid[ing] efficient means of assistance to participants in international litigation in
our federal courts.” Tex. Keystone, 694 F.3d at 553-54 (citation omitted). Indeed, where the
evidence sought cannot be obtained via discovery in the foreign tribunal—as is the case here
where Hancock Whitney Bank is outside of the Honduran court’s jurisdictional reach—it is
clear that such an application is not an attempt to avoid a foreign rule or order. See Republic of
Ecuador, 2010 U.S. Dist. LEXIS 102158, at *11-12.

4. The Discovery Sought is Not Unduly Burdensome

Finally, the fourth /ntel factor—whether the subpoena contains unduly intrusive or
burdensome discovery requests—also favors granting this application. 542 U.S. at 266. The
' Caceres Children seeks only those records held by Hancock Whitney Bank that relate to the
financing secured to purchase Castillo’s Houston property. See Exhibit B, attached hereto.
Such narrow and specific requests are not unduly burdensome. See Jn re Solines, No. 18-3680,
2018 US. Dist. LEXIS 82501, at *6 (E.D. La. Apr. 30, 2018) (finding a request for production
of documents not unduly burdensome where the request listed only six specific and narrow
requests). Even if the Court determines that the discovery sought in this case is excessive, it
may limit its scope rather than preclude it entirely in situations where the other factors weigh in
favor of granting the application, as is the case here. See In re RSM Prod. Corp., 195 F. Supp.
3d 899 (S.D. Tex. 2016); see also Intel, 542 U.S. at 265 (requests in a § 1782 application “may

be... trimmed” where they are overly broad).

-14-
Case 1:19-mc-00405-KS-RHW Document 2 Filed 07/17/19 Page 20 of 21

E. The Court Should Grant the Requested Discovery on an Ex Parte Basis -

Finally, it is proper for the Court to consider this Application ex parte. Gushlak v.
Gushlak, 486 F. App’x 215, 217 (2d Cir. 2012) (stating that it is “neither uncommon nor
improper for district courts to grant applications made pursuant to § 1782 ex parte”). Courts in
this Circuit routinely grant ex parte applications for discovery under Section 1782. See, e.g.,
Eurasian Bank, 2015 U.S. Dist. LEXIS 142866 (granting ex parte Section 1782 application); Jn
re Godfrey, No. 3:08-MC-0107-K, 2009 U.S. Dist. LEXIS 127279 (N.D. Tex. Mar. 24, 2009)
(same); RSM, 195 F. Supp. 3d 899 (same); In re Grupo Mex. Sab De CV, No. 3:14-MC-0073-
G, 2015 U.S. Dist. LEXIS 177694 (N.D. Tex. Mar. 10, 2015) (same), aff’d sub nom. Grupo
Mex. Sab De DV v. SAS Asset Recovery, Ltd., 821 F.3d 573 (Sth Cir. 2016). Indeed, courts
have recognized that in the context of applications under Section 1782, “it is common for the
process of presenting the request to a court and to obtain the order authorizing discovery to be
conducted ex parte.” Republic of Ecuador, 2010 U.S. Dist. LEXIS 102158, at *4-8.
Proceeding ex parte on a Section 1782 applications is “typically justified by the fact that the
parties will be given adequate notice of any discovery taken pursuant to the request and will
then have the opportunity to move to quash the discovery or to participate in it.” Jd. at *7

(citation omitted).

-15-
Case 1:19-mc-00405-KS-RHW Document2 Filed 07/17/19 Page 21 of 21

V. CONCLUSION

The Caceres Children are seeking narrowly-tailored discovery for use in the trial against
Castillo for the murder of their mother. This Application satisfies the statutory requirements of
Section 1782, and the Jntel factors weigh in favor of its granting. As such, Applicants
respectfully request leave to serve on Hancock Whitney Bank the subpoena attached as Exhibit

B to this application.

Dated: July 17, 2019 Respectfully submitted,

By: AooeS Ms —

Amelia S. McGowan

MISSISSIPPI CENTER FOR JUSTICE
5 Old River Place, Suite 203 (39202)
P.O. Box 1023

Jackson, Mississippi 39215

OF COUNSEL:

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

Leo P. Cunningham

Ralitza S. Dineva

Sean Killeen

650 Page Mill Road

Palo Alto, California 94304-1050

INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY

Roxanna Altholz

489 Simon Hall,

Berkeley, California 94720

Attorneys for Applicants
Laura Zuniga Caceres, Bertha Zuniga
Caceres, and Salvador Zuniga Caceres

ath.
